Opinion issued August 28, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00594-CV
                           ———————————
                          KEN JOHNSON, Appellant
                                        V.
                         HARRIS COUNTY, Appellee



             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1034885


                         MEMORANDUM OPINION

      The appellant, Ken Johnson, filed a notice of appeal on July 10, 2014 in the

trial court, appealing from the Special Commissioner’s Hearing held on June 23,

2014 in this eminent domain action. On July 22, 2014, the trial court clerk filed a

“Notice of Letter of Assignment Filed in Error” asking that the notice of appeal,
filed in this Court on July 15, 2014, be dismissed due to the trial court clerk’s error,

because it should have been filed as an Objection to the Award of Special

Commissioners in the trial court.

      On July 29, 2014, the Clerk of this Court issued a Notice that this Court may

dismiss this appeal for want of jurisdiction unless appellant filed a response within

10 days of the Notice explaining how this Court had jurisdiction over this appeal.

The court reporter timely filed a letter confirming that this appeal was filed in

error. Appellant did not timely respond to the Notice.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a), (c). We

dismiss any pending motions as moot.

                                    PER CURIAM


Panel consists of Justices Higley, Bland, and Sharp.




                                           2